1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARMANDO CANEDO, et al.,                   Case No.: 17cv1879-LAB (KSC)
12                               Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    PACIFIC BELL TELEPHONE CO.,
      et al.,
15
                               Defendant.
16
17
18         The joint motion to dismiss (Docket no. 22) is GRANTED. Pursuant to Fed.
19   R. Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. The parties shall
20   each bear their own costs and attorney’s fees.
21
22         IT IS SO ORDERED.
23   Dated: January 18, 2019
24                                            Hon. Larry Alan Burns
25                                            United States District Judge

26
27
28

                                               1
                                                                         17cv1879-LAB (KSC)
